Citation Nr: 1704517	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  13-07 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD), gastroesophageal reflux disease (GERD), sinusitis, and/or asthma.

2.  Entitlement to service connection for Persian Gulf War syndrome.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for hiatal hernia.

5.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an increased (compensable) rating for right ear hearing loss.  

7.  Entitlement to a higher (compensable) initial rating for maxillary sinusitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1986 to May 1992, which included service in the Southwest Asia theater of operations during the Persian Gulf War.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court or CAVC) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  The Veteran has been employed full-time throughout the rating period.

The issues of entitlement to (1) an initial rating in excess of 30 percent for migraine headaches; (2) an initial rating in excess of 30 percent for asthma; (3) an initial rating in excess of 10 percent for irritable bowel syndrome (IBS) and gastroesophageal reflux disease; (4) an initial compensable rating for ED; (5) an effective date earlier than March 16, 2009 for service connection for IBS and GERD; (6) and effective date earlier than March 16, 2009 for service connection for ED; and (7) an effective date earlier than March 16, 2009 for special monthly compensation based on loss of use of a creative organ have been perfected, but not yet certified to the Board.  After review of the record, it is unclear whether the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to: (1) service connection for sleep apnea; (2) service connection for left ear hearing loss; and (3) an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran does not have Persian Gulf War syndrome or any undiagnosed illness or medically unexplained chronic multisymptom illness apart from IBS and asthma.

3.  Insomnia, anxiety, sinus pressure, headaches, and respiratory and reproductive problems are symptoms of PTSD, vasomotor rhinitis/sinusitis, sleep apnea/mild obstructive airway disease, asthma, GERD, migraine headaches, and erectile dysfunction.

4.  Service connection has been established for PTSD, maxillary sinusitis, asthma, GERD/IBS, migraine headaches, and erectile dysfunction and the reported psychiatric, respiratory, gastrointestinal, and reproductive symptoms are contemplated in the 30 percent rating for PTSD, (to be) 10 percent rating for sinusitis, 10 percent rating for GERD/IBS, 30 percent rating for asthma, 30 percent for migraine headaches, and 0 percent rating for erectile dysfunction.   

5.  The Veteran does not have a hiatal hernia.

6.  The Veteran's gastrointestinal symptoms of epigastric distress, dysphagia, heartburn, reflux, regurgitation, transient nausea, vomiting, and intermittent loose stools with alternating constipation and are already contemplated in the 10 percent rating for GERD and IBS.

7.  For the entire increased rating period from January 27, 2009, the Veteran's hearing was manifested by no more than Level I hearing acuity in the service-connected right ear with the lowest speech recognition score of 58 percent for the right ear; the evidence shows no deafness in the nonservice-connected left ear. 

8.  For the entire initial rating period from April 29, 2013, sinusitis has been manifested by three to four non-incapacitating episodes of sinusitis per year manifested by pain, headache, purulent discharge or crusting typically self-treated with over-the-counter medication.


CONCLUSIONS OF LAW

1.  As the Veteran does not have Persian Gulf War syndrome, and has no disability manifested by insomnia, anxiety, sinus pressure, headaches, and respiratory and reproductive problems apart from service-connected PTSD, nonservice-connected vasomotor rhinitis, service-connected sinusitis, service-connected asthma, nonservice-connected sleep apnea and mild obstructive airway disease, service-connected GERD/IBS, service-connected migraine headaches, and service-connected erectile dysfunction, the criteria for service connection for Persian Gulf War syndrome are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2016).

2.  As the Veteran does not have hiatal hernia, and has no disability manifested by gastrointestinal symptoms apart from the service-connected IBS and GERD, the criteria for service connection for hiatal hernia are not met for any period.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2016).

3.  The criteria for an increased (compensable) rating for right ear hearing loss are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating, and no higher, for maxillary sinusitis are met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, DC 6513 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Collectively, in the February 2009 and August 2009 notice letters sent prior to the initial denials of the service connection and increased rating claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, including on a secondary basis, and increased compensation benefits.  The RO described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the service connection and increased rating claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding the initial rating appeal for sinusitis, the Veteran is challenging the initial disability rating assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA with respect to the initial rating appeal.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with several VA examinations from February 2009 to January 2013.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals adjudicated herein.  The VA examiner considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed a thorough examination; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinion.  There is neither indication nor allegation of a change of material condition since the last VA examinations for the claimed disabilities adjudicated herein.  For these reasons, the Board finds that the collective medical examination reports are adequate, and there is no need for further examination for the appeals adjudicated herein.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran does not have a diagnosed chronic disease (claimed as Persian Gulf War syndrome) or a current diagnosis of hiatal hernia.  Because there is no diagnosis of a "chronic disease" under 38 C.F.R. § 3.309(a), the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 
1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location, or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 
470 (2006).

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).  As an initial matter, the diseases for which the Secretary has established a presumption under 
(3) are all infectious in nature.  The Veteran does not allege, and the record does not suggest, that he has any of the listed diseases. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).

Effective July 13, 2010, VA amended its adjudication regulations governing presumptions for certain Persian Gulf War veterans.  Such revisions amend 
§ 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4), which reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010). 

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

Service Connection Analysis for Persian Gulf War syndrome

The Veteran contends that he has Persian Gulf War syndrome as a result of his service in the Southwest Asia theater of operations during the Persian Gulf War.  He seeks service connection on this basis.  

After review of the lay and medical evidence, the weight of the evidence is against a finding of a current undiagnosed illness or a medically unexplained chronic multisymptom illness other than IBS and asthma, for which service connection is already established.  At the September 2009 VA examination, the Veteran reported sinus pressure, headaches in the right occipitoparietal area just behind and above the right ear two to three times a week, breathing problems with exercise, mild obstruction demonstrated on a recent pulmonary function test, anxiety, and insomnia.  After considering the reported symptoms and performing an interview and examination of the Veteran, the September 2009 VA examiner opined that there was no evidence of undiagnosed disease.  In the April 2009 rating decision, the RO specifically considered the symptoms of insomnia and anxiety when awarding the 30 percent rating for service-connected PTSD.  The other reported symptoms of sinus pressure, headaches, and respiratory problems were attributed by the September 2009 VA examiner to known clinical diagnoses of vasomotor rhinitis, disordered sleep hygiene (i.e., sleep apnea), GERD, mild obstructive airway disease, and migraine headaches.  Service connection has been established for maxillary sinusitis, GERD, and migraine headaches, and the associated symptoms are contemplated in the (to be) 10 percent rating for sinusitis, 10 percent rating for GERD/IBS, and 30 percent for migraine headaches.   

Also, at the January 2013 VA examination, the Veteran reported respiratory, digestive, and reproductive problems, and the VA examiner attributed the related symptoms to known clinical diagnoses of asthma, GERD, IBS, and erectile dysfunction.  Asthma, GERD, IBS, and erectile dysfunction are all service-connected disabilities, and the respiratory, digestive, and reproductive symptoms associated therewith are contemplated in the 30 percent rating for asthma, the 10 percent rating for IBS/GERD, and the noncompensable (i.e., 0 percent) rating for erectile dysfunction.

The March 2009 VA primary care note includes an assessment of questionable Gulf War syndrome; however, no definitive diagnosis of Persian Gulf War syndrome was then made, subsequent VA treatment records show no diagnosis of Persian Gulf War syndrome, and the subsequent September 2009 and January 2013 VA examinations show no undiagnosed disease with all reported symptoms attributable to known clinical diagnoses, including service-connected disabilities of asthma, IBS/GERD, and erectile dysfunction.  Moreover, there is no general disability identifiable or diagnosable as Persian Gulf War syndrome, and any such broad designation not based on specific symptoms or body system impairment would not be a disability for compensation purposes because it would not be a diagnosed disability and also would not represent an undiagnosed disorder manifesting (by analogy) to 10 percent disabling; instead, the symptoms claimed to have been caused by Persian Gulf War service must either be specifically diagnosed disorders, or be undiagnosed illnesses of specific symptoms analogous to a 10 percent rating for known disorders, or be one of the diagnosed but medically unexplained chronic multisymptoms illnesses.  See Gutierrez v. Principi, 19 Vet. App. 1, 6 (2004) (holding that evidence linking current Persian Gulf War symptoms to service is not required, and cannot be required by VA); 38 C.F.R. § 3.317(a)(1)(i).  For these reasons, the March 2009 diagnosis of questionable Gulf War syndrome is of limited probative value and is outweighed by the other evidence of record showing no undiagnosed illness or Persian Gulf War syndrome and all reported symptoms attributable to known clinical illnesses.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  In this case, the weight of the evidence shows no Persian Gulf War syndrome, and the reported symptoms alleged to be attributable to Persian Gulf War syndrome are actually attributable to known clinical illnesses; therefore, the criteria for service connection for Persian Gulf War syndrome are not met, so the appeal must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.14.  

Service Connection Analysis for Hiatal Hernia

The Veteran contends that he has a hiatal hernia due to service or a service-connected disability.  He seeks service connection on these bases.  See March 2009 VA Form 21-4138.

After review of the record, the Board finds that the weight of the evidence demonstrates that the Veteran does not currently have, and has never had, a diagnosis of hiatal hernia.  During and after service, the Veteran was diagnosed with and treated for a recurrent inguinal hernia.  There has been no diagnosis of, or treatment for, a hiatal hernia.  Service connection for residuals of a right inguinal hernia repair has already been established.  See August 1993 rating decision.  The gastrointestinal symptoms of epigastric distress, dysphagia, heartburn, reflux, regurgitation, transient nausea, vomiting, and intermittent loose stools with alternating constipation are already contemplated in the 10 percent rating for service-connected GERD and IBS.  See February 2013 rating decision.   

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44; McClain, 21 Vet. App. at 319; Romanowsky, 26 Vet. App. at 289.  Because the weight of the evidence shows no current diagnosis of hiatal hernia, and the reported gastrointestinal symptoms are attributable to and contemplated in the 10 percent rating assigned for service-connected GERD and IBS, the criteria for service connection for hiatal hernia are not met, and the appeal is denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.14.  


Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Increased Rating Analysis for Right Ear Hearing Loss

For the entire rating period from January 27, 2009, the right ear hearing loss disability has been rated noncompensable (i.e., at 0 percent) under the rating criteria found at 38 C.F.R § 4.85, DC 6100.  Hearing loss is rated under 38 C.F.R. §§ 4.85, DC 6100, Tables VI, VIA, VII of VA's rating schedule.  

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  Each ear will be rated separately.  38 C.F.R. § 4.86(a). 

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b). 

Service connection for left ear hearing loss has not been established at this time; therefore, because the evidence does not show complete deafness in the nonservice-connected left ear, the left ear will be considered normal and assigned a Level I hearing acuity for rating purposes.  See 38 C.F.R. § 4.85(f).  Although the service connection appeal for left ear hearing loss is being remanded for further development, there is no prejudice to the Veteran in proceeding with review of the increased rating appeal for right ear hearing loss at this time because, even if service connection for the left ear hearing loss was established, the evidence demonstrates no worse than a Level I hearing acuity in the left ear during the rating period.  

After review of all the lay and medical evidence of record, the Board finds that the evidence is against finding that an increased (compensable) disability rating for right ear hearing loss is warranted for the entire rating period.  At the February 2009 VA audiology examination, pure tone thresholds, in decibels (dB), were recorded as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
20
55
85
90

The pure tone threshold average was 63 dB for the right ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear.  

Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the February 2009 VA audiology examination reveal Level III hearing acuity in the service-connected right ear (with a pure tone threshold average of 63 dB and speech discrimination score of 86 percent) and, as noted above, Level I hearing acuity is assigned to the left ear because the evidence does not demonstrate deafness in the non-service-connected left ear.  According to Table VII under DC 6100, a 0 percent disability rating is warranted for the level of hearing impairment demonstrated at the February 2009 VA audiology examination.  38 C.F.R. § 4.85.  

Audiometric results from the July 2011 and December 2012 VA audiology examinations similarly shows a noncompensable (i.e., 0 percent) level of hearing impairment for right ear hearing loss.  At the July 2011 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
25
70
90
105

The pure tone threshold average was 73 dB for the right ear.  Speech audiometry revealed speech recognition ability of 58 percent in the right ear.  

Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the July 2011 VA audiology examination reveal Level VIII hearing acuity in the service-connected right ear (with a pure tone threshold average of 73 dB and speech discrimination score of 58 percent) and, as noted above, Level I hearing acuity is assigned to the left ear because the evidence does not demonstrate deafness in the non-service-connected left ear.  According to Table VII under DC 6100, a 0 percent disability rating is warranted for the level of hearing impairment demonstrated at the July 2011 VA audiology examination.  38 C.F.R. § 4.85.  

At the December 2012 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
35
70
70
85

Pure tone threshold averages were 65 dB for the right ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  

Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the December 2012 VA audiology examination reveal Level II hearing acuity in the service-connected right ear (with a pure tone threshold average of 65 dB and speech discrimination score of 94 percent).  Level I hearing acuity is assigned to the nonservice-connected left ear.  According to Table VII under Diagnostic Code 6100, a 0 percent disability rating is warranted for the level of hearing impairment demonstrated at December 2012 VA audiology examination.  38 C.F.R. § 4.85.  

Treatment records relevant to the rating period do not include audiometric data showing that the right ear hearing loss disability meets the criteria for a compensable rating.  No exceptional patterns of hearing impairment as defined by 38 C.F.R. § 4.86 are shown for the right ear at any time during the rating period.  In consideration of the foregoing, the Board finds that the weight of the evidence is against finding that a higher (i.e., compensable) rating for right ear hearing loss is warranted for the entire increased rating period for any period.  38 C.F.R. §§ 4.3, 4.7. 

Initial Rating Analysis for Sinusitis

For the entire rating period (i.e., from April 29, 2013), sinusitis is rated at 0 percent (noncompensable) under the criteria found at 38 C.F.R § 4.97, DC 6513, for chronic maxillary sinusitis.  Under the rating schedule, chronic maxillary sinusitis is to be rated under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97.  

Under the General Rating Formula for Sinusitis, a noncompensable rating is warranted when sinusitis is detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The maximum evaluation allowable under the general rating formula is 50 percent.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513.

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether sinusitis was manifested by three or four non-incapacitating episodes per year with symptoms such as headaches, pain, purulent discharge or crusting.  The criteria for a 10 percent rating under DC 6513 are approximated for the entire rating period.  Through the attorney, the Veteran reported that he experienced three to four non-incapacitating episodes of sinusitis per year and managed the symptoms of headache, pain, and purulent discharge or crusting with over-the-counter medication without seeking medical treatment.  See June 2014 NOD.  Although post-service treatment records relevant to the current rating period only document one episode of sinusitis treated with a 10 day course of antibiotics (i.e., in February 2013), the Veteran is competent to report the frequency of non-incapacitating episodes of sinusitis per year, the Veteran has stated that he typically self-treats non-incapacitating episodes of sinusitis that occur three to four times per year, and non-incapacitating episodes of sinusitis that occur a few times per year lend themselves to self-treatment; therefore, the Board finds that the Veteran's lay account regarding the frequency of non-incapacitating episodes of sinusitis as reported through the attorney is deemed credible and of significant probative value.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 10 percent rating under DC 6513 for sinusitis are met for the entire rating period from April 29, 2013.

A rating in excess of 10 percent for sinusitis under DC 6513 is not warranted for any period.  Throughout the rating period, the evidence shows no incapacitating episodes of sinusitis per year requiring prolonged antibiotic treatment lasting four to six weeks, and no more than four non-incapacitating episodes of sinusitis per year.  The evidence also shows that the Veteran has never had sinus surgery.  For these reasons, the evidence does not support the assignment of an initial rating in excess of 10 percent for sinusitis under DC 6513 for any period.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Analysis

The Board has further considered whether the increased and initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the noncompensable (i.e., 0 percent) schedular rating for right ear hearing loss for the entire rating period.  The schedular criteria under DC 6100 for hearing loss consider the decibel loss and speech recognition ability resulting from hearing loss in the right ear.  Based upon a combination of the percent of speech discrimination and the pure tone threshold average, a Roman numeral is designated for each ear, which represents the severity of hearing impairment for each ear.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  See 38 C.F.R. §§ 4.85 and 4.86; see also 64 Fed. Reg. 25206 (May 11, 1999).  In this case, the Veteran's hearing was manifested by no more than Level I hearing acuity in the right ear with speech recognition score no lower than 58 percent for the right ear.  The schedular criteria specifically provide for a 0 percent rating for the level of hearing impairment demonstrated during the rating period.  

Regarding functional impairment, the Veteran has complained of ringing in the ears, difficulty hearing conversations, and difficulty with communication.  The ringing in both ears is contemplated by the rating criteria for recurrent tinnitus.  A separate 10 percent schedular disability rating has been awarded for tinnitus for the entire increased rating period (i.e., from January 27, 2009); therefore, the same symptomatology may not be separately considered and compensated in the context of right ear hearing loss.  38 C.F.R. § 4.14.  

The Veteran's difficulty hearing conversations and difficulty with communication are shown by audiometric measures and are part of, similar to, and like speech discrimination ability, which impairment is specifically measured by speech recognition testing.  Speech discrimination is defined as the ability to recognize spoken words, as measured by speech audiometry.  See Dorland's Illustrated Medical Dictionary 527 (30th ed. 2003).  The schedular criteria for rating a hearing impairment require consideration of speech discrimination, in addition to audiometric data.  38 C.F.R. § 4.85.  The Veteran's speech discrimination scores as demonstrated at the VA audiology examinations were specifically considered in the assignment of the 0 percent schedular rating for right ear hearing loss.  Hearing loss disability that is affected by background or environmental noise is also considered in the current schedular rating criteria.  See 64 Fed. Reg. 25206 (May 11, 1999) (revising the rating criteria for hearing loss so that it contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning).  

Thus, the functional impairment of difficulty hearing conversation and difficulty with communication is contemplated in the current schedular rating (i.e., noncompensable rating).  The schedular rating under DC 6100 fully considers the symptoms and functional impairment resulting from the right ear hearing loss disability.  The Board finds that the Veteran's complaints of hearing difficulty, as well as the functional impairment associated therewith, have been considered under the criteria set forth in the rating schedule.  As the rating criteria reasonably describe the Veteran's disability levels and symptomatology for hearing loss, referral for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Regarding sinusitis, the Board does not find any symptoms or functional impairment that is not already encompassed by the 10 percent schedular rating for sinusitis under DC 6513.  The schedular rating criteria under DC 6513 contemplate sinusitis detected by x-ray only, the frequency of incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment; the frequency of non-

incapacitating episodes of sinusitis per year; nasal surgery with chronic osteomyelitis; and the presence of near constant sinusitis.  Throughout the rating period, sinusitis is manifested by three to four non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  These symptoms and functional impairment are either specifically contemplated in the rating criteria, or are similar to the symptoms contemplated in the rating criteria.  In consideration thereof, and after comparing the Veteran's disability level and symptomatology of sinusitis to the rating schedule, the Board finds that the degree of disability throughout the entire period under consideration is fully contemplated by the rating schedule; therefore, the schedular rating criteria under DC 6513 are not inadequate to rate the disability, and referral for consideration of extraschedular rating is not necessary.  

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected 

disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 


ORDER

Service connection for Persian Gulf War syndrome is denied.

Service connection for hiatal hernia is denied.

An increased (compensable) rating for right ear hearing loss for the entire rating period is denied.  

An initial 10 percent rating, and no higher, for maxillary sinusitis for the entire rating period is granted.



REMAND

Service Connection for Sleep Apnea

The issue of service connection for sleep apnea is remanded for a VA examination with a medical opinion.  A May 2009 sleep study report includes an impression of mild to moderate sleep disordered breathing.  Subsequent VA treatment records include diagnoses of sleep apnea.  In June 2014 correspondence, the attorney listed several medical articles that suggest a link between sleep apnea and asthma, GERD, and/or sinusitis.  One of the cited medical articles on sleep apnea and asthma is included in the record and reads that it is possible that asthma caused sleep apnea.  

The attorney specifically requested that the Veteran be scheduled for appropriate VA examination with a medical opinion addressing the likelihood of a causal or aggravation relationship between one or more of the aforementioned service-connected disabilities and sleep apnea.  Because the Veteran has not yet been provided with a VA examination or medical opinion in connection with the service connection appeal for sleep apnea, and the evidence currently of record is insufficient to decide the appeal, a remand is needed.     

Service Connection for Left Ear Hearing Loss

The issue of service connection for left ear hearing loss is remanded for a supplemental VA medical opinion.  The December 2012 VA medical opinion is inadequate because the examiner indicated, in pertinent part, that noise-induced hearing loss had its worst effects immediately following the exposure; however, the examiner did not discuss the significance of auditory threshold shift for the left ear documented on service hearing conservation forms or the 2006 Institute of Medicine's Landmark Study on Military Noise Exposure on delayed-onset hearing loss.  According to the study, an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure, and a Veteran with slight noise-induced high-frequency hearing loss that is not personally noticeable will likely exhibit greater hearing loss as he or she ages.  In light of the foregoing, the Board finds that a remand for a supplemental VA medical opinion is needed. 

Initial Rating for PTSD

The issue of an initial rating in excess of 30 percent for PTSD is remanded for a new VA examination and updated VA treatment records.  In April 2013, the Veteran wrote that PTSD symptoms had worsened since the February 2009 VA examination.  See April 2013 attorney letter.  The Veteran explained that, since the February 2009 VA examination, he had been involved in marital counseling, and PTSD was determined to be a factor contributing to marital problems.  Because the evidence facially indicates that the PTSD may have worsened since the last VA examination, and the evidence currently of record is insufficient to rate the initial rating appeal since the February 2009 VA examination, a remand is required to conduct another VA examination and obtain updated VA treatment records.

Accordingly, the issues of service connection for sleep apnea, service connection for left ear hearing loss, and a higher initial rating for PTSD are REMANDED for the following actions:

1.  Schedule a VA examination to help determine the nature and etiology of sleep apnea.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion. 

 Based on review of the appropriate records, the VA examiner should offer the following opinions:

 a.  Is it at least as likely as not (i.e., to at least a 50 percent degree of probability) that sleep apnea was caused by the service-connected asthma, GERD, and/or sinusitis?

 b. Is it at least as likely as not (i.e., to at least a 50 percent degree of probability) that sleep apnea was worsened beyond the normal progression (i.e., aggravated) by the service-connected asthma, GERD, and/or sinusitis?

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.

2.  Obtain any records pertaining to the Veteran's treatment from May 2015 to the present at the VA Puget Sound Health Care System in Seattle, Washington, and associate them with the record.  Any and all negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. § 3.159(e) should be followed.

3.  Obtain a supplemental medical opinion from the December 2012 VA examiner (or another appropriate medical professional, if the examiner is unavailable). Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion. 

Based on review of the appropriate records, the examiner should provide an opinion on the following:

Is it as likely as not (i.e., to at least a 50 percent degree of probability) that the current left ear hearing loss had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein?  The examiner should explain the answer. 

For the purpose of providing the medical opinion, the examiner should assume that the Veteran was frequently exposed to loud noise during service.  The examiner should explain 1) the significance of the left ear auditory threshold shifts during service, which reflected poorer hearing in May 1991 at the 500, 1000, 3000, and 4000 Hz frequency levels in the left ear when compared to left ear hearing acuity recorded at service entrance in May 1986, and 2) the portion of the 2006 Institute of Medicine's Landmark Study on Military Noise Exposure concluding that an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure, such that a veteran with slight noise-induced high-frequency hearing loss that is not personally noticeable will likely exhibit greater hearing loss as he or she ages.

 A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

4.  Schedule a VA PTSD examination to assess the current nature and severity of PTSD.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should confirm that the record was reviewed in the examination report. 

Based on review of the appropriate records and any necessary testing, the examiner should identify the symptoms and occupational and social impairment the Veteran has manifested since the February 2009 VA PTSD examination that are attributable to the service-connected PTSD.

The examiner should comment on the extent of any functional impairment due to PTSD and how that impairment impacts employability and daily life.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.

5.  Thereafter, readjudicate the remanded issues of service connection for sleep apnea, service connection for left ear hearing loss, and a higher initial rating for PTSD.  If any benefits sought on appeal remain denied, provide the Veteran and the attorney with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


